Henderson, J.,
delivered the opinion of the Court.
This is an application for leave to appeal from the denial of a writ of habeas corpus. Petitioner was convicted on February 29, 1956, on a charge of receiving stolen goods and sentenced to one year in the House of Correction. The claims that the indictment was faulty and that evidence was improperly admitted cannot be reviewed in a habeas corpus proceeding, as we have repeatedly said. As to the claim that he was not represented by counsel, it does not appear that any request for counsel was made to the trial court. The petitioner was thirty-two years of age. It is not a constitutional requirement that counsel be appointed in every case. It is only where facts are alleged to show that for want of counsel “an ingredient of unfairness operated actively in the process that resulted in his confinement”, that the matter can be reviewed upon habeas corpus. Martucci v. Warden, 202 Md. 648, and cases cited. There is no such showing in the present case.
Application denied, with costs.